Opinion
Per Curiam:
It appearing that petitioner’s plea of nolo contendere, without counsel, was introduced at his trial (White v. Maryland, 373 U.S. 59 (1963)), the order is vacated and the record remanded for a hearing to determine if appellant waived counsel at his preliminary hearing. If the court finds an intelligent waiver, appellant is not entitled to relief. In the event the court finds no intelligent waiver of counsel at the preliminary hearing, appellant is entitled to a new trial. Commonwealth ex rel. Firmstone v. Myers, 431 Pa. 628, 246 A. 2d 371 (1968).